Name: Commission Regulation (EC) No 105/2003 of 21 January 2003 amending Regulation (EC) No 1081/2002 increasing to 578820 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R0105Commission Regulation (EC) No 105/2003 of 21 January 2003 amending Regulation (EC) No 1081/2002 increasing to 578820 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Official Journal L 016 , 22/01/2003 P. 0010 - 0011Commission Regulation (EC) No 105/2003of 21 January 2003amending Regulation (EC) No 1081/2002 increasing to 578820 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the sale of cereals held by intervention agencies.(2) Commission Regulation (EC) No 1081/2002(5) opened a standing invitation to tender for the export of 300000 tonnes of barley held by the French intervention agency. France informed the Commission of the intention of its intervention agency to increase by 278820 tonnes the quantity for which a standing invitation to tender for export has been opened. The total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 578820 tonnes.(3) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store. Annex I to Regulation (EC) No 1081/2002 must therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1081/2002 is hereby amended as follows:1. Article 2 is replaced by the following:"Article 21. The invitation to tender shall cover a maximum of 578820 tonnes of barley to be exported to all third countries with the exception of the United States of America, Canada and Mexico.2. The regions in which the 578820 tonnes of barley are stored are stated in Annex I to this Regulation."2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 164, 22.6.2002, p. 16.ANNEX"ANNEX I>TABLE>"